Title: William Wirt to Thomas Jefferson, 9 March 1820
From: Wirt, William,Insinger, Albrecht
To: Jefferson, Thomas


					
						Dear Sir,
						
							Washington.
							March 9.th. 1820.
						
					
					The gentleman who hands you this is Mr Albert Insinger, who has been introduced to me as Son to the Prior of the great commercial house of Insinger, & Co. of Amsterdam. Mr Insinger being on a tour through Virginia, & being desirous of paying his respects to you, I have been requested to give him a letter of introduction, which I do with very great pleasure, because I am sure you will, yourself, be pleased with having an opportunity of shewing courtesy to a stranger of such intelligence & merit as Mr Insinger is represented to be—& justly represented, I have no doubt, from the little I have had it in my power to see of him.
					
						With very great respect, & esteem, I am, dear Sir, Your obdt Servt
						
							Wm Wirt
						
					
				